PER CURIAM.
The plaintiff in a stockholder’s derivative action appeals a final judgment for the defendants. The basic finding of the trial court was that the plaintiff had, after a full trial, failed to show a misapplication of corporate funds. On this appeal, plaintiff argues that he did, in fact, prove a misapplication of corporate funds. The record contains evidence which, if believed by the trial judge, amply supports the court’s finding. Under such circumstances, it is not the function of an appellate court to retry the case. See Shaw v. Shaw, 334 So.2d 13 (Fla.1976); and Roberts v. South*61ern Farm Bureau Casualty Insurance Company, 215 So.2d 59 (Fla. 1st DCA 1968).
Affirmed.